Harper J.
We concur with the presiding judge, that there was sufficient evidence of the delivery of the lumber. The authority relied on by the plaintiff’s counsel, in argument, sustains his position. In the case of Garret v. Moss, (if I recollect the title rightly) decided by us at Columbia, where the defendant had bid off, I think, a horse, at public auction, and directed the seller to take him home and keep him ’till called for, we held, that the seller, in taking him according to the request, was the agent of the buyer, and that this amounted to a sufficient delivery.

The motion is granted-

JOHNSON, J. concurred.